Exhibit 10.26

LOGO [g89473ex10_26pg001.jpg]

Openwave Systems Inc.

2100 Seaport Boulevard

Redwood City

California 94063

U.S.A.

January 28, 2009

Martin McKendry

Re: Offer of Employment

Dear Martin:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave”) in the position of Senior Vice President, Engineering. You
will report to Ken Denman, CEO and you will be based in Openwave’s Redwood City
location. The following terms and conditions shall apply to your anticipated
employment with Openwave. This offer is subject to the approval of the
Compensation Committee and a successful background check.

1. Commencement of Employment with Company.

Your employment will commence on January 30, 2009.

2. Base Compensation.

Your annual base salary will be USD $275,000. You will be paid semi-monthly on
the 15th and the last working day of each month.

3. Incentive Compensation

You will be eligible for the following incentive compensation:

You will be eligible for a quarterly incentive cash award from the Company under
the Company’s Corporate Incentive Plan (“CIP”), based upon a target for each
quarterly period which shall be 50% of your base salary actually earned for the
three month performance period (i.e., $34,375.00 based upon your initial base
salary). Under the terms of the CIP, your actual annual incentive cash award may
be below, at, or above target (up to a maximum of 150% of your target, as
pro-rated if applicable) and shall be determined based upon the Company’s
achievement level against selected financial and performance objectives. The
terms of the CIP, including the financial and performance objectives for the
Company, shall be established for each performance period by the Compensation
Committee in consultation with the Board of Directors of the Company.

4. Equity Awards.

Subject to the approval of the Compensation Committee of the Board of Directors
of Openwave at its first meeting following your employment commencement date,
you will be granted an option to purchase 300,000 shares of Common Stock (the
“Option”). The Option shall have an exercise price equal to the fair market
value of the Company common stock on the date of grant (which shall be
determined in the discretion of the Compensation Committee in accordance with
the terms of Openwave’s 2006 Stock Incentive Plan). The vesting commencement
date will be your employment commencement date. The option will vest monthly
over a period of 4 years contingent upon continued employment on the applicable
vesting date. Any Option granted shall be subject to the terms of the Company’s
policies and standard form of agreements.

5. Insurance Plans.

You are also eligible to participate in our comprehensive employee benefit
programs. You understand and agree that, subject to applicable law, the Company
reserves the right to unilaterally revise the terms of the employee benefit
programs.

 

Page 1



--------------------------------------------------------------------------------

6. At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although your job duties, title,
compensation and/or benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written amendment to this Agreement signed
by you and an authorized officer of the Company.

7. US Work Authorization

Your employment will commence on January 30, 2009, or on the first available
date following your providing to Company proof of your eligibility to work in
the United States.

8. Severance.

If your employment is terminated by the Company other than for Cause as defined
in Addendum E, you shall be eligible to receive the severance and benefits
described in the Company’s Executive Severance Benefit Policy and as consistent
with applicable law. This paragraph and your participation in the Company’s
Executive Severance Benefit Policy do not change or alter the at will nature of
your employment relationship with the Company.

9. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A- Employment Requirements

Addendum B- Confidential Information and Inventions Assignment Agreement

Addendum C- Insider Trading Policy

Addendum D- Company Code of Conduct

Addendum E- Definitions of Involuntary Termination and Cause

Addendum F- Change of Control Severance Agreement

10. Section 409A.

You and the Company intend that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”), and the provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. The Company does not, however, guarantee any particular tax effect
for income provided to you pursuant to this Agreement, and except for its
obligation to withhold applicable income and employment taxes from compensation
paid or provided to you, the Company shall not be responsible for the payment of
any applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement. In the event that any compensation to be paid or
provided to you pursuant to this Agreement may be subject to the excise tax
described in Section 409A, the Company may delay such payment for the minimum
period required in order to avoid the imposition of such excise tax.

11. Entire Agreement/Modification.

This Agreement, the Addendums, and any stock option agreements between you and
the Company, constitute the entire agreement between you and the Company
concerning our employment relationship, and they supersede all prior
negotiations, representations, and agreements regarding that subject. This
Agreement cannot be modified or amended except by a subsequent written amendment
signed by you and an authorized officer of the Company.

 

Page 2



--------------------------------------------------------------------------------

Your acceptance of this Agreement represents a unique opportunity for both you
and the Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

 

Sincerely, /s/ Ken Denman Ken Denman Chief Executive Officer

I accept the offer of employment and terms stated in this Offer Letter and the
accompanying Addendums and attachments.

 

Accepted:  

/s/ Martin McKendry

   Date: 1/29/2009      Martin McKendry      

 

Page 3



--------------------------------------------------------------------------------

Addendum A – Employment Requirements

1. By signing below you agree to the terms set forth in this Addendum A –
Employment Requirements and the Appendix 1 attached to the Addendum A, the
Confidential Information and Inventions Assignment Agreement.

2. EQUIPMENT: Openwave will provide you with necessary equipment to successfully
complete your job responsibilities. This equipment will be held as property of
the company and must be returned upon your termination of employment with
Openwave.

3. WORKING ENVIRONMENT: Openwave is committed to providing a drug/alcohol and
smoke free working environment for its employees. Additionally, in accordance
with the Americans with Disabilities Act (ADA) we will provide disabled
employees with any reasonable accommodations necessary. If you require any
accommodations please contact the Director, Human Resources as soon as possible.

4. EXCLUSIVITY OF SERVICE: You are required to devote your full time, attention,
and abilities to your job duties during working hours, and to act in the best
interests of the Company at all times. You must not, without the written consent
of the Company, in any way directly or indirectly (i) be engaged or employed in,
or (ii) concerned with (in any capacity whatsoever) or (iii) provide services
to, any other business or organization where this is, or is likely to be, in
conflict with the interests of the Company or where this may adversely affect
the efficient discharge of your duties. However this does not preclude your
holding up to 5% of any class of securities in any company that is quoted on a
recognized Stock Exchange.

5. RECEIPTS OF PAYMENTS AND BENEFITS FROM THIRD PARTIES: Subject to any written
regulations issued by the Company which may be applicable, neither you nor any
member of your family, nor any company or business entity in which you or they
have an interest, are entitled to receive or obtain directly or indirectly any
payment, discount, rebate, commission or other benefit from third parties in
respect to any business transacted (whether or not by you) by or on behalf of
the Company. If you, any member of your family or any company or business entity
in which you or they have an interest, directly or indirectly obtain any such
payment, discount, rebate, commission or other benefit, you will forthwith
account to the Company for the amount received or the value of the benefit so
obtained.

6. WARRANTY AND UNDERTAKING: You represent and warrant that you are not subject
to any agreement, arrangement, contract, understanding, court order or
otherwise, which in any way directly or indirectly restricts or prohibits you
from fully performing the duties of your employment, or any of them, for the
benefit of Company in accordance with the terms and conditions of the offer of
employment.

7. PERFORMANCE OF DUTIES. You will perform all acts, duties and obligations and
comply with such orders as may be designated by the Company and which are
reasonably consistent with your job title. The Company may require you to
undertake the duties of another position, either in addition to or instead of
the above duties, it being understood that you will not be required to perform
duties, which are not reasonably within your capabilities. The Company may
require you (as part of your duties of employment) to perform duties or services
not only for the Company but also for any subsidiary of Company where such
duties or services are of a similar status to or consistent with your position
with the Company

8. AT WILL EMPLOYMENT. Employment with Openwave is for no specific period of
time. As a result, either you or Openwave may terminate your employment at any
time for any reason, with or without cause. This is the full and complete
agreement between you and the company regarding this term. Although your job
duties, title, compensation and/or benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express writing signed by you and the
President of the Company.

9. LEGAL RIGHT TO WORK. For purposes of Federal Immigration Law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Original documentation must be
provided to us on or before your start date, or our employment relationship with
you may be terminated. A list of such documents can be found on the back of the
Employment Eligibility Form (1-9) form included with this offer.

 

Page 4



--------------------------------------------------------------------------------

10. CONFIDENTIAL INFORMATION. Openwave’s proprietary rights and confidential
information are the company’s most important assets. We will therefore ask that
you sign, as a condition to your employment, the Company’s Confidential
Information and Inventions Assignment Agreement. We impress upon you that we do
not wish you to bring with you any confidential or proprietary material of any
former employer or to violate any other obligations to your former employers.

11. HOURS OF WORK. There are no normal working hours for this employment, you
are required to work at such times and for such periods as are necessary for the
efficient discharge of your duties, and shall devote all of your time and
attention during such working hours to the discharge of your duties

12. PREVIOUS AGREEMENTS. This letter cancels and is in substitution for all
previous letters of engagement, agreements and arrangements whether oral or in
writing relating to the subject matter hereof between the Company and yourself,
all of which shall be deemed to have been terminated by mutual consent. This
letter with the identified Attachments is the entire agreement between you and
the Company regarding the terms upon which you are employed by Company.

13. PROVISIONS. The various provisions and sub-provisions of this letter are
severable and if any provision or sub-provision or identifiable part thereof is
held to be invalid or unenforceable by any court of competent jurisdiction then
such invalidity or unenforceability will not affect the validity or
enforceability of the remaining provisions or sub-provisions or identifiable
parts thereof in this letter.

 

Acknowledged:

 

/s/ Martin McKendry

   Date: 1/29/2009      Martin McKendry      

 

Page 5



--------------------------------------------------------------------------------

OPENWAVE SYSTEMS INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between Martin McKendry (the “Employee”) and Openwave Systems Inc.,
a Delaware corporation (the “Company”), effective as of January 30, 2009 (the
“Effective Date”).

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

C. The Board believes that it is imperative to provide the Employee with certain
benefits upon the Employee’s termination of employment following a Change of
Control that provide the Employee with enhanced financial security and incentive
and encouragement to the Employee to remain with the Company notwithstanding the
possibility of a Change of Control.

D. The Board has approved this Agreement and wishes to replace any existing
individual agreements or arrangements with the Employee entered into prior to
the Effective Date and that relate to severance payments or vesting acceleration
with respect to options, restricted stock or other compensatory stock-based
awards upon a change of control of the ownership of the Company, with this
Agreement which is now the Company’s standard form of agreement with its
officers with respect to this subject matter.

E. The benefits which are provided by virtue of this Agreement are in
consideration of the Employee’s future execution of an agreement to certain
terms, including a release of all claims against the Company and related parties
that releases the Company and such parties from any claims whatsoever arising
from or related to the Employee’s employment relationship with the Company
substantially in the form attached hereto Exhibit A of this Agreement (the
“Separation and Mutual Release Agreement).



--------------------------------------------------------------------------------

F. Certain capitalized terms used in the Agreement are defined in Section 6
below.

The parties hereto agree as follows:

1. TERM OF AGREEMENT. This Agreement became effective on the Effective Date and
shall terminate only upon the date that all obligations of the parties hereto
with respect to this Agreement have been satisfied. Except as otherwise
expressly provided in Section 3(a) below, this Agreement supersedes and replaces
any individual agreements or arrangements, or any relevant portions thereof,
between the Company or any of its subsidiaries and the Employee entered into
prior to the Effective Date that relate to (1) any severance payments or
benefits, (2) any other payments or benefits, or (3) any vesting acceleration,
lapse of restrictions or other amendment with respect to options or restricted
stock of the Company, in each case related to a change of control of the
ownership of the Company (however defined in any such agreements or
arrangements). Any such individual agreements or arrangements, or any relevant
portions thereof addressing this subject matter (whether in the form of offer
letters, employment agreements, change of control agreements, severance
agreements, transition agreements, severance policies or plans, or otherwise)
are hereby terminated and shall no longer have any force or effect.

2. AT-WILL EMPLOYMENT. The Company and the Employee acknowledge that this
Agreement does not change the “at-will” status of Employee’s employment with the
Company, as defined under applicable law. If the Employee’s employment
terminates for any reason not in connection with a Change of Control, the
Employee shall not be entitled to any benefits, damages, awards or compensation
under Section 3 of this Agreement but may be entitled to payments or benefits in
accordance with the Company’s other established employee plans and practices or
pursuant to other agreements with the Company.

3. SEVERANCE AND OTHER BENEFITS.

(a) Termination in Connection with a Change of Control. If the Employee’s
employment terminates as a result of Involuntary Termination at any time during
the period commencing two (2) months prior to a Change of Control and ending
eighteen (18) months following a Change of Control, then immediately after the
later of (i) five (5) business days after the Employee’s last date of employment
with the Company and (ii) seven (7) calendar days after the execution and
delivery of the Mutual Separation and Release Agreement, 100% of the unvested
portion of any stock option, restricted stock or any other compensatory stock
award granted to the Employee by the Company and then held by the Employee
(except for any stock option, restricted stock or other compensatory stock award
which by the express terms of the grant or by express designation by the Board
are expressly excluded from the effect of this Agreement) shall automatically be
accelerated in full so as to become immediately and completely vested and no
longer subject to any contractual restrictions.

 

2



--------------------------------------------------------------------------------

In addition to such vesting acceleration, on the date that such acceleration
occurs, the Employee shall receive the following payments and benefits;
provided, however, that it is the intention of the parties that the payments
described in Section 3(a)(i) shall be made not later than March 15 of the
calendar year after the Involuntary Termination occurs, and, if not made by such
date, because of the Employee’s failure to deliver an effective release of
claims to the Company on or before March 8, the Employee shall be subject to the
six-month delay described in Section 8(f) if applicable:

(i) A lump sum cash payment equal to the Employee’s then current annual base
salary and target annual bonus multiplied by the factor specified below (without
taking into account any reduction in base salary which could trigger an
Involuntary Termination), less applicable withholding taxes or other withholding
obligations of the Company. The factor to be applied to the lump sum payment
above shall be two (2) if the Employee is the Chief Executive Officer, one and
one-half (1.5) if the Employee is the General Counsel or a member of E-Staff,
and one (1) in all other cases; in each case measured as of the date of the
event constituting or giving rise to the occurrence of an Involuntary
Termination. For example, if the Employee is a member of E-Staff, then the lump
sum cash payment shall be equal to one and one-half times the amount equal to
the Employee’s annual base salary plus target annual bonus.

(ii) At the Company’s expense, the Company will continue to provide Employee,
and eligible dependents or other qualified beneficiaries of Employee, with
medical, dental and vision insurance benefit coverage in coordination with the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) eighteen (18) months if the Employee is the Chief Executive Officer,
the General Counsel or a member of E-Staff, and twelve (12) months in all other
cases, provided that the Employee completes and timely files all necessary COBRA
election documentation which will be sent to Employee after the last day of
employment. After the periods specified in this Section 3(a)(ii), if Employee
wishes to continue such COBRA coverage, Employee will be required to pay all
requisite premiums for such continued coverage.

(b) Voluntary Resignation; Termination For Cause. If the Employee’s employment
terminates by reason of the Employee’s voluntary resignation (which is not an
Involuntary Termination) or if the Employee is terminated for Cause, then the
Employee shall not be entitled to receive any benefits under this Agreement, but
may be entitled to benefits and other rights (if any) as may then be established
under the terms of the Company’s other then-existing severance and benefits
plans and programs or pursuant to other agreements with the Company.

(c) Disability; Death. If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or such Employee’s employment is terminated
due to the death of the Employee, then the Employee shall not be entitled to
receive any benefits under this Agreement, but may be entitled to benefits and
other rights (if any) as may then be established under the Company’s other
then-existing severance and benefits plans and programs or pursuant to other
agreements with the Company.

 

3



--------------------------------------------------------------------------------

(d) Termination Not in Connection With a Change of Control. In the event the
Employee’s employment terminates not in connection with a Change of Control, for
any reason or no reason, whether on account of Disability, death, or otherwise,
either prior to the period commencing two (2) months before the occurrence of a
Change of Control or after the eighteen (18) month period following a Change of
Control, then the Employee shall not be entitled to receive severance and any
other benefits under this Agreement, but only as may then be established under
the Company’s other then-existing severance and benefits plans and programs or
pursuant to other agreements with the Company.

(e) Mitigation. The Employee shall not be required to mitigate damages or the
amount of any payment or benefit provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by the Employee as a result
of employment by another employer or by any retirement benefits received by the
Employee after the date of the termination of employment, or otherwise.

4. ATTORNEY FEES, COSTS AND EXPENSES. The Company shall promptly reimburse the
Employee, on a monthly basis, for one-half ( 1/ 2) of the reasonable attorney
fees, costs and expenses (collectively “Fees”) incurred by the Employee in
connection with any action brought by the Employee to enforce his or her rights
hereunder. In the event the Employee is the prevailing party, the Company shall
reimburse the Employee for any Fees incurred by the Employee not previously
reimbursed by the Company. However, if the Employee is not the prevailing party,
the Employee shall immediately repay to the Company all previously paid
reimbursements. The prevailing party shall be determined based upon the
applicable court’s or arbitrator’s determination of which party prevailed on the
major contested issues, with reference to the amount awarded or agreed to and
without regard to whether or not the action resulted in a final judgment or was
settled.

5. TAX MATTERS. In the event that any severance and other payments and benefits
provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) become subject
to the excise tax imposed by Section 4999 of the Code (or any corresponding
provisions of state tax law), then the Employee’s benefits under Section 3 shall
still be delivered in full). Notwithstanding the foregoing, any payment pursuant
to this Section 5 shall not be subject to the six-month delay described in
Section 8(f), and, in no case shall such payment be made later than the end of
the calendar year after the year in which the Employee remits federal or state
taxes.

6. DEFINITION OF TERMS. The following terms used in this Agreement shall have
the following meanings:

(a) Cause. “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of the Employee’s duties to the Company; (ii) repeated

 

4



--------------------------------------------------------------------------------

unexplained or unjustified absences from the Company; (iii) a material and
willful violation of any federal or state law which if made public would injure
the business or reputation of the Company as reasonably determined by the Board
of Directors of the Company; (iv) refusal or willful failure to act in
accordance with any specific lawful direction or order of the Company or stated
lawful written policy of the Company; (v) commission of any act of fraud with
respect to the Company; or (vi) conviction of a felony or a crime involving
moral turpitude causing material harm to the standing and reputation of the
Company, in each case as reasonably determined by the Board of Directors of the
Company.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons (as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that will
continue the business of the Company in the future;

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner (or is part of a group of related
persons that is a beneficial owner) of more than 20% of the securities of the
Company immediately after such merger or consolidation, shall be excluded from
the list of “shareholders of the Company immediately prior to such merger or
consolidation” for purposes of the preceding calculation); or

(iii) The direct or indirect acquisition of beneficial ownership of at least
fifty percent (50%) of the voting securities of the Company by a person or group
of related persons (as such terms are defined or described in Sections 3(a)(9)
and 13(d)(3) of the Exchange Act); provided, that “person or group of related
persons” shall not include the Company, a subsidiary of the Company, or an
employee benefit plan sponsored by the Company or a subsidiary of the Company
(including any trustee of such plan acting as trustee).

(c) Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his or her incapacity due to
physical or mental illness or injury, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Employee or the Employee’s legal representative and
acceptable to the Company or its insurers (such agreement as to acceptability
not to be unreasonably withheld). Termination resulting from Disability may only
be effected after at least thirty (30) days’

 

5



--------------------------------------------------------------------------------

written notice by the Company of its intention to terminate the Employee’s
employment. In the event that the Employee resumes the performance of
substantially all of his or her duties hereunder before the termination of his
or her employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

(d) E-Staff. “E-Staff” shall mean the senior executives of the Company who
report directly to the Chief Executive Officer.

(e) Involuntary Termination. “Involuntary Termination” shall mean the Company’s
termination of Employee’s employment or the Employee’s resignation from the
Company, as applicable, in either case upon or within 3 months after the
occurrence of any of the following events: (i) without the Employee’s express
written consent, the material reduction of the Employee’s duties, authority,
responsibilities, job title or reporting relationships relative to the
Employee’s duties, authority, responsibilities, job title, or reporting
relationships as in effect immediately prior to such reduction, or the
assignment to the Employee of such reduced duties, authority, responsibilities,
job title, or reporting relationships; (ii) without the Employee’s express
written consent, a material reduction, without good business reasons, of the
facilities and perquisites (including office space, secretarial support, other
support staff, and location) available to the Employee immediately prior to such
reduction; (iii) a material reduction by the Company in the base salary of the
Employee as in effect immediately prior to such reduction; (iv) a material
reduction by the Company in the kind or level of employee benefits, including
bonuses, to which the Employee was entitled immediately prior to such reduction
with the result that the Employee’s overall benefits package is materially
reduced; (v) the relocation of the Employee to a facility or a location more
than twenty-five (25) miles from the Employee’s then present location, without
the Employee’s express written consent; (vi) any termination of the Employee by
the Company which is not effected for Disability or for Cause, or any actual or
purported termination effected by the Company for Disability or for Cause for
which the grounds relied upon are not valid; (vii) the failure of the Company to
obtain the assumption of this Agreement by any successors contemplated in
Section 7(a) below; or (viii) any act or set of facts or circumstances which
would, under California case law or statute, constitute a constructive
termination of the Employee. For purposes of clause (i) of the immediately
preceding sentence, the Employee’s responsibilities shall be deemed to be
materially reduced if the Employee is no longer an executive officer (in the
case of current executive officers) or on the executive officer management staff
(in the case of current E-Staff) of such ultimate parent entity. Notwithstanding
the foregoing, an Involuntary Termination only shall be deemed to have occurred
upon the Employee’s resignation from the Company if (i) the Employee provides
notice to the Company within ninety (90) days after the initial occurrence of
the event forming the basis for the resignation and (ii) the Company fails to
substantially cure the event within thirty (30) days after receiving notice.

7. SUCCESSORS.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or

 

6



--------------------------------------------------------------------------------

otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law or otherwise.

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. MISCELLANEOUS.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given either (i) when
personally delivered or sent by facsimile or (ii) five (5) days after being
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Employee, mailed notices shall be addressed
to him or her at the home address or facsimile number which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices or notices sent by facsimile shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel or Chief Financial Officer.

(b) Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
the internal laws of the State of California. Both Employee and the Company
hereby agree to the jurisdiction and venue of the courts of the State of
California and Federal Courts of the United States of America located within the
County of Santa Clara for all actions relating to this Agreement. Employee
further agrees that service upon Employee in any such action or proceeding may
be made by first class mail, certified or registered, to the Employee’s address
as last appearing on the records of the Company or by personal service on
Employee.

(c) Counterparts; Facsimile. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. The executed copy of this Agreement may be delivered by facsimile or
in original form.

(d) Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

(e) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or to affect the
meaning thereof.

 

7



--------------------------------------------------------------------------------

(f) Construction; Six-Month Delay for Specified Employees. It is the intent of
the parties hereto that this Agreement be in compliance with Section 409A of the
Code and the Treasury Regulations promulgated thereunder. If any amounts to be
paid under Section 3(a)(i) hereof are not paid on or before March 15 of the year
after the Involuntary Termination occurs, then, payments to “specified
employees” of the Company (as that term is defined in Treasury Regulation
Section 1.409A-1(i)) shall be delayed for six months in accordance with Treasury
Regulation Section 1.409A-3(i)(2), but only to the extent that such payments
exceed two times the limit applicable to the Employee’s compensation under
Internal Revenue Code Section 401(a)(17).

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date set forth above.

 

COMPANY   OPENWAVE SYSTEMS INC.  

/s/ Ken Denman

  Name:   Ken Denman   Title:   President and CEO

EMPLOYEE   Signature:  

/s/ Martin McKendry

  Name: Martin McKendry

 

8



--------------------------------------------------------------------------------

EXHIBIT A

DO NOT SIGN BELOW UNLESS AND UNTIL OPENWAVE SYSTEMS INC. HAS ADVISED YOU THAT
YOU ARE ELIGIBLE FOR A SEVERANCE PAYMENT PURSUANT TO THE TERMS OF YOUR CHANGE OF
CONTROL SEVERANCE AGREEMENT.

RELEASE OF CLAIMS

1. In exchange for the severance payment and other benefits described in
Section 3 of my Change of Control Severance Agreement with Openwave Systems Inc.
(the “Company”), I and my successors and assigns release the Company and its
successors and assigns, and each of their respective parents, divisions,
subsidiaries, and affiliated entities, and each of those entities’ respective
current and former shareholders, investors, directors, officers, employees,
agents, attorneys, insurers, legal successors and assigns, from any and all
claims, actions and causes of action, whether now known or unknown, that I have,
or at any other time had, or shall or may have against those released parties
based upon or arising out of any matter, cause, fact, thing, act or omission
whatsoever occurring or existing at any time up to and including the date on
which I sign this Release of Claims, including, but not limited to, any claims
of wrongful termination, breach of express or implied contract, fraud, negligent
misrepresentation, defamation, infliction of emotional distress, retaliation or
national origin, race, age, sex, disability, sexual orientation or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the Fair
Employment and Housing Act, or any other applicable law. This Release of Claims
will not apply to any rights or claims that cannot be released as a matter of
law, including any statutory indemnity rights, to any claims under the terms of
the Indemnity Agreement entered into by me and the Company, if any, and it will
not apply to any claims that arise after the date on which I sign this Release
of Claims.

2. I acknowledge that I have read section 1542 of the Civil Code of the State of
California which, in its entirety, states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

I hereby waive any rights that I have under section 1542 of the Civil Code of
the State of California (or any similar provision of the laws of any other
jurisdiction) to the fullest extent that I may lawfully waive such rights
pertaining to this Release of Claims, and I affirm that it is my intention to
release all known and unknown claims that I have against the parties released in
Paragraph 1 above.



--------------------------------------------------------------------------------

3. I acknowledge that I have been paid all earned wages and accrued, unused
vacation/paid time off that I earned during my employment with the Company.

4. I agree that I will not, at any time in the future, make any critical or
disparaging statements about the Company, its products or its employees, unless
such statements are made truthfully in response to a subpoena or other legal
process. The Company agrees that its officers and directors will not, at any
time in the future, make any critical or disparaging statements about me to any
third party, unless such statements are made truthfully in response to a
subpoena or other legal process.

5. I acknowledge that I have returned to the Company all Company property and
documents (whether in paper or electronic form, and all copies thereof) and any
Company proprietary or confidential information (and all reproductions thereof,
in whole or in part) that were in my possession, custody, or control. I
acknowledge and agree that following the termination of my employment with the
Company, I continue to be bound by, and will comply with, the terms of the
Confidential Information and Invention Assignment Agreement between me and the
Company of                      , 20    .

6. This Release of Claims constitutes the entire agreement between the Company
and me with regard to the subject matter hereof. Both parties acknowledge that
they have carefully read and fully understand this Release of Claims and I have
not relied on any statement, written or oral, which is not set forth in this
document. Both parties understand and agree that this Release of Claims cannot
be modified or amended except by a document signed by me and an authorized
officer of the Company.

I UNDERSTAND THAT I SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
RELEASE OF CLAIMS AND THAT I AM GIVING UP ANY LEGAL CLAIMS I HAVE AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS RELEASE OF CLAIMS. I ALSO UNDERSTAND THAT
I MAY HAVE UP TO 21 DAYS TO CONSIDER AND SIGN THIS RELEASE OF CLAIMS, THAT I MAY
REVOKE THIS RELEASE OF CLAIMS AT ANY TIME DURING THE SEVEN DAY PERIOD AFTER I
SIGN IT BY WRITTEN NOTICE OF REVOCATION TO THE GENERAL COUNSEL OF THE COMPANY,
AND THAT THIS RELEASE OF CLAIMS WILL NOT BECOME EFFECTIVE UNLESS I DO NOT REVOKE
IT DURING THAT SEVEN DAY PERIOD. I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND
THIS RELEASE OF CLAIMS, AND I AM SIGNING THIS RELEASE OF CLAIMS KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE PAYMENT AND BENEFITS
DESCRIBED ABOVE, WHICH PAYMENT AND BENEFITS I AM NOT ENTITLED TO RECEIVE EXCEPT
AS A RESULT OF SIGNING THIS RELEASE OF CLAIMS.



--------------------------------------------------------------------------------

Dated:                      , 20       Signature:    

 

      Employee     OPENWAVE SYSTEMS INC. Dated:                      , 20      
  By:  

 

    Its:  

 